[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 413 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 414 
The primary question is whether the plaintiff had the right to redeem, although her husband was still alive and her right of dower inchoate only. The question has been discussed somewhat but never decided by this court. It was not involved in Mills v.Van Voorhies *Page 415 
(20 N.Y. 412), but in considering the question whether the inchoate right of a married woman to dower was affected by a foreclosure to which she was not a party, it was said by SELDEN, J.: "A femecovert, who executes a mortgage jointly with her husband, is nevertheless entitled to dower in the equity of redemption of which her husband is seized notwithstanding the mortgage, and this right, as we have seen, is not affected by a foreclosure in equity unless she is made a party. If omitted she can come in at any time afterward and redeem, notwithstanding a decree and sale in the foreclosure suit." After commenting upon Bell v. Mayoretc., of New York (10 Paige, 50) the learned judge continued: "In that case the foreclosure was not completed until after the death of the mortgagor, and hence it did not become necessary to determine the effect of a foreclosure in his lifetime. There is not the slightest reason, however, for giving to such a foreclosure any greater effect in cutting off the dower rights of the wife of the mortgagor than to one which takes place after his death. The inchoate rights of the wife are as much entitled to protection as the vested rights of the widow. Neither can be impaired by any judicial proceeding to which she is not made a party."
In Moore v. Mayor etc., of New York (8 N.Y. 110) it was held, under a statute then in force, that when lands are taken under the power of eminent domain the public acquire an absolute title free from the wife's inchoate right of dower, even if she is not made a party to the proceeding. Still, in Simar v.Canaday (53 N.Y. 298, 304) it was said: "We think that it must be considered as settled in this State, notwithstanding Moore
v. Mayor and some dicta in the other cases that, as between a wife and any other than the State or its delegates or agents exercising the right of eminent domain, an inchoate right of dower in the lands is a subsisting and valuable interest which will be protected and preserved to her and that she has a right of action to that end." Accordingly, it was held that a married woman had a right of action for damages sustained by the loss of her inchoate right of dower against one *Page 416 
who had procured a conveyance of lands from her husband by means of fraudulent representations, although he was still living and she had joined in the conveyance. "Public policy allows a wife to maintain in the lifetime of her husband an action to cancel, as forged, a recorded deed purporting to have been executed by her, together with her husband, instead of waiting for an admeasurement of dower after her husband's death." (Clifford v.Kampfe, 147 N.Y. 383.)
The Supreme Court has repeatedly held that a wife can maintain an action to redeem during the lifetime of her husband. (McMichael v. Russell, 68 App. Div. 104; Campbell v.Ellwanger, 81 Hun, 259; Taggart v. Rogers, 49 Hun, 265.) This is the rule in other states without exception so far as our researches disclose. (Davis v. Wetherell, 13 Allen, 60;Gatewood v. Gatewood, 75 Va. 407, 412; Smith v. Hall,67 N.H. 200; Vaughan v. Dowden, 126 Ind. 406, 407; Williams v.Stewart, 25 Minn. 516, 519.) The elementary works lay down the same rule. (2 Jones on Mortgages [6th ed.], § 1067; Thomas on Mortgages [2d ed.], § 622.)
We adopt the rule as sustained by authority and founded on sound and just principles. The right to redeem is a necessary incident of a mortgage and it extends beyond the mortgagor to all who claim through or under him. As to the mortgagor it is the right to pay the mortgage as soon as it is due and relieve his lands from the lien thereon. If he fails to redeem, however, any one who claims through him may pay the mortgage and thereupon by operation of law that person becomes subrogated to his rights. The right of redemption in such a case involves the right of subrogation, which will be treated in equity as an assignment to the extent required to adequately protect the one who redeems. (Arnold v. Green, 116 N.Y. 566, 571.) The person who, in order to protect his interests, is thus "compelled to pay a debt which ought to have been paid by another, is entitled to exercise all the remedies which the creditor possessed against that other and to indemnity from the fund out of which should have been made the payment which he has made." (Sheldon on *Page 417 
Subrogation, § 11.) The one thus redeeming does not take as an absolute purchaser, but is simply subrogated to the place of the mortgagee for protection and indemnity unless, as may be the case, he is reimbursed and redemption is made from him. (Id. § 51.) An inchoate right of dower depends on marriage and the seizin of the husband. The wife thus acquires an interest through her husband, and it is well established that she is a necessary party to an action of foreclosure, because she has an interest to protect. (Kursheedt v. Union Dime Savings Institution,118 N.Y. 358.) She can protect that interest only through the right of redemption, unless she purchases at the sale, as even a stranger may. The logical effect of the rule that she is a necessary party in order to give a good title through the foreclosure of a mortgage is that she can redeem before judgment, although her husband is alive. There is no reason for making her a party unless she can protect her inchoate right of dower by redeeming during the pendency of the action. If she can redeempendente lite, when made a party, she can redeem after judgment and sale, when not made a party, through an action brought for that purpose.
As, however, she comes into a court of equity for relief, she must do equity herself and cannot be permitted to secure more than adequate protection of her rights or to make a profit out of her own delay and the mistake in the suit to foreclose. She cannot speculate at the expense of the purchaser by waiting, as she did, until the lands have materially increased in value, or, as it may be, until improvements have been made thereon and then seek to redeem as matter of right, provided the purchaser offers, or the court requires him to fully protect her in some other way. (Mickles v. Dillaye, 17 N.Y. 80, 83.) As she is made whole by the right to elect between a release of her dower right from the lien of the mortgage under which the trust company took title, or the payment to her of the value thereof, with the right to full redemption if the company does neither, she has no cause to complain, for that is exact justice. She thus secures such *Page 418 
protection as places her in a better condition than she was before, for she may now have the value of her inchoate right, and can retain it even if her husband survives her. After thus recovering her own, she cannot ask a court of equity to do an inequitable thing for her in violation of one of its primary rules. She must accept full protection of her own rights, without injury to the rights of others.
This subject was considered by our present chief judge, who presided at the second trial in Taggart v. Rogers (supra). His opinion does not appear to have been reported, but a copy was furnished upon the argument before us, and we quote with approval the following therefrom: "The foreclosure was not void, for the owner of the equity of redemption was made a party to it and his estate was cut off by the decree and sale. The plaintiff was not affected by the foreclosure, for she was not served with process. Her right to redeem rests in equity upon the principle that her rights should not be cut off without her day in court. But it seems plain on principle that equity will go only to the extent of protecting her rights and not give her any greater right by reason of the irregular foreclosure than she had before. The rule that a party must redeem the entire premises from the lien of the whole mortgage is primarily for the benefit of the mortgagee, and is not of universal application. Here the plaintiff had, before the foreclosure, an inchoate right of dower in the premises. It is not only possible, but in many cases probable, that on account of the enhancement in value of the premises the purchaser, treating him as a mortgagee in possession, may have been entirely repaid the mortgage debt out of the rents and profits. It may be also in this case. Is, then, the property to be conveyed to the plaintiff without consideration? Conceding that the defective foreclosure in no wise impaired her rights, on what principle of law or equity can it be contended that a defect in a suit to which she was not a party operated to convey to her an estate she never before possessed? In case there should prove to be something still unpaid on the mortgage, as long as such sum in addition to the value of the *Page 419 
estate or lien sought to be protected by the redemption is less than the value of the premises, the injustice of a general redemption still exists. The difference between the two cases is in degree, not in kind. The foreclosure passed to the defendant the title of all parties in interest, save that of the plaintiff. Of the title so acquired by the defendant he should not be deprived if he is willing to release the estate of the plaintiff from the lien of the mortgage, or to satisfy her claim. Thus the plaintiff's rights will be protected and the defendant will not be deprived of his purchase. (Citing Boqut v. Coburn, 27 Barb. 230.)"
The judgment rendered in that case, which was on all fours with that rendered by the trial court in this, was affirmed by the General Term. (Taggart v. Rogers, 12 N.Y. Supp. 113.) We think the plaintiff had no absolute right of redemption under the circumstances, and that the conditions imposed by the trial judge were such as were required from a court of equity.
This brings us to the modification made by the learned Appellate Division by requiring as a further condition of redemption that the plaintiff should pay the judgment for $1,019.48 recovered against her by the trust company in another action, or deduct the amount thereof from the sum to be paid her, if she elects to accept the value of her inchoate right of dower. The trial judge denied this relief and the theory upon which the Appellate Division proceeded in granting it was, that inasmuch as the judgment was a just debt, the trust company should not be compelled to collect it "by circumlocution," but that "all of the equities should be adjusted now, and all matters in any way connected with the property finally adjusted between the parties." The subject received only incidental consideration in the opinion, and we think that error was inadvertently committed by the modification.
The circumstances did not call for a general adjustment of equities between the parties, but only such as were directly connected with the land in question, and "for which the purchaser would be entitled to hold the land as security." (Parmer *Page 420 
v. Parmer, 74 Ala. 285, 289; 2 Jones on Mortgages, § 1070.) The judgment which the plaintiff was in effect ordered to pay had no connection with that land and was never a lien thereon. There was no more reason for deducting it than if it had been recovered on a promissory note, given for a grocery bill and purchased by the trust company. If she ever redeems, the judgment will attach as a lien on the premises at the moment of redemption and it does not appear that there is any other judgment against her to get in ahead. Her suit to redeem cannot be turned into an agency of collecting general debts from her. That would not be equitable, for it would introduce a contract made with a third person, foreign to that on which redemption is based and the result might defeat redemption if the plaintiff was unable to pay the judgment. As was well said by the trial justice in his opinion: "Had the plaintiff been made a party to the foreclosure and offered to redeem before the sale, she could not have been required to pay as a condition of such redemption a deficiency judgment obtained on another foreclosure relating to other property." It was not owing to her mistake that she was not made a party and she should not be required to pay more now, taxes and interest excepted, than she would if the foreclosure action had been regular and she had redeemed therein. As we bound the relief in her favor by the rule of equity, we must limit the relief against her by the same rule.
The judgment of the Appellate Division should be modified by striking out the provision "requiring the plaintiff to pay the judgment of $1,019.48 if redemption is had, or in the alternative deducting the amount of the judgment from the sum to be paid by the defendant," and also the provision allowing costs to the defendant, the Fidelity Trust Company and, as thus modified, affirmed, without costs to either party in either court. The appeal from the intermediate order should be dismissed, without costs.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, HAIGHT, WILLARD BARTLETT and CHASE, JJ., concur.
Judgment accordingly. *Page 421